In an action to compel the payment of the unused sick leave benefits of a public employee, plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County, dated June 16, 1977, as granted summary judgment in favor of defendant. Order affirmed insofar as appealed from, without costs or disbursements. Sick leave benefits for plaintiff’s decedent were at all relevant times governed by the pertinent Rules and Regulations of the Town of Babylon, which were duly enacted pursuant to section 92 of the General Municipal Law. Those rules and regulations do not authorize the town to pay plaintiff for her decedent’s sick leave which was unused at the time of his retirement (see rule II, subd [b] [resolution of the Town Board of the Town of Babylon, passed Feb. 21, 1967]). Plaintiff has not attacked the constitutionality of those provisions per se. We find plaintiff’s contentions that defendant violated the decedent’s constitutional rights to be without merit. Hopkins, J. P., Martuscello, Latham and Cohalan, JJ., concur.